Appeal by the defendant from a judgment of the Supreme Court, Kings County (Owens, J.), rendered November 28, 1984, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to raise his objections to the adequacy of his plea allocution in the court of first instance and, accordingly, has not preserved his claim with respect thereto for appellate review (see, People v Hoke, 62 NY2d 1022; People v Pellegrino, 60 NY2d 636). In any event, we find no deficiency in the allocution conducted by the court and conclude that the defendant knowingly and intelligently entered his plea of guilty.
Finally, we note that the agreed-upon sentence was neither excessive nor harsh under the circumstances of this case. Mangano, J. P., Bracken, Niehoff, Kooper and Spatt, JJ., concur.